By the Court, Sutherland, J.
It has'been held that an adjudication by two justices is necessary to subject a county to expenditures incurred, as in this case, (4 Cowen, 137;) but it never has been decided at what time the adjudication must be made, or whether the time when made is material, provided it appears that the money was duly expended. When allowances have been made to casual poor, under the sixteenth section of the act, it has been holden that a subsequent adjudication is not sufficient to charge the county, for the reason that the warrant under which the money is expended is made without jurisdiction. (7 Johns. R. 95.) Not so here: the order for the allowance was under the tioenlyfifth section of the act; the justice had authority to make the order, and it was the duty of the overseer to carry it into effect. It only remained, therefore, that an adjudication should be made that the paupers had no legal settlement in the county, to fix the charge upon the county. That adjudication was made, and the supervisors ought to have allowed the account. Let a mandamus issue.